PER CURIAM.
The appellant filed a petition for writ of habeas corpus in the Circuit Court of Polk County, Florida, which was denied by an order of the circuit court entered November 28, 1966.
An examination of this record fails to show that the appellant applied to the trial court for relief by motion under Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix.
We are dismissing this appeal without prejudice to the appellant to apply for relief under Criminal Procedure Rule No. 1, if, in fact, he is entitled to any relief.
ALLEN, C. J., and SHANNON and HOBSON, TJ., concur.